Exhibit 10.17

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
December 7, 2015 (the “Effective Date”) by and between M. Scot Roberts
(“Roberts”) and Altimmune, Inc. (f/k/a Vaxin, Inc.), a Delaware corporation
(“Altimmune”).

WHEREAS, Roberts currently serves as the Chief Scientific Officer of Altimmune
pursuant to that certain Offer Letter, by and between Roberts and Altimmune,
dated as of October 29, 2012 (the “Offer Letter”);

WHEREAS, in connection with the execution of this Agreement, the Board of
Directors of Altimmune (the “Board”) or an authorized committee thereof and
Roberts desire to terminate and supersede in its entirety the Offer Letter as of
the Effective Date pursuant to the terms hereof to assure Altimmune of Roberts’
continued employment in an executive capacity and to compensate him therefor;
and

WHEREAS, Roberts acknowledges that, in executing this Agreement, he has had a
reasonable opportunity to seek the advice of independent legal and tax counsel,
and has read and understood all of the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

1. Titles, Duties and Responsibilities.

(a) Title and Duties. During the Employment Period (as defined in Section 2
below), Roberts shall serve as Chief Scientific Officer of Altimmune and shall
have such duties, responsibilities and authority commensurate with such
position, and such additional duties and responsibilities commensurate with such
position as shall be determined from time to time by the Chief Executive Officer
of Altimmune (the “CEO”).

(b) Reporting Responsibilities. Roberts shall report directly to the CEO.

(c) Conflicts of Interest and Compliance with Laws. Except as specifically set
forth in this Section 1(c), during the Employment Period, Roberts shall devote
his entire time, attention, energies and business efforts to the affairs of
Altimmune. Except as set forth below, during the Employment Period, Roberts
shall not, without the prior written consent of the Board (x) engage, directly
or indirectly, in any other business activity that materially interferes with
his duties as set forth in this Agreement and/or that creates a conflict of
interest, (y) act as a proprietor, partner, director, officer, executive,
consultant, advisor, agent, representative or any other capacity of any entity
other than Altimmune and its divisions, subsidiaries and other affiliated
entities, regardless of whether such activity is for gain, profit or other
pecuniary advantage, or (z) allow or cause Altimmune to participate in any
transaction with Roberts, any of his relatives (other than as employees of
Altimmune), or any entity in which Roberts or any of his relatives has an
interest. Roberts further agrees that he shall not knowingly take any action, or
authorize the taking of any action, that contravenes any applicable federal,
state, municipal or other political subdivision ordinance, statute or rule,
regulation or order of any jurisdiction. Roberts agrees to immediately disclose
to the Board any relationship, action or activity that may potentially be
subject to the provisions of this Section 1(c).



--------------------------------------------------------------------------------

2. Employment Term. Unless sooner terminated as provided elsewhere in this
Agreement, Roberts’ employment with Altimmune under this Agreement shall begin
on the Effective Date and end at 11:59 p.m. Eastern Time on December 31, 2017
(the “Initial Employment Period”). Commencing on January 1, 2018 and each
January 1 thereafter (the “Extension Date”), this Agreement shall automatically
renew on the terms and conditions as then in effect for additional successive
periods of one (1) year unless terminated by either party upon written notice to
the other party not less than ninety (90) days prior to the Extension Date. The
Initial Employment Period and any extension or renewal thereof shall be referred
to herein together as the “Employment Period.” Notwithstanding anything to the
contrary contained herein, the Employment Period is subject to termination
pursuant to Section 6 hereof.

3. Salary, Bonus and Other Compensation. During Roberts’ employment, Altimmune
shall provide the following salary, bonus and other compensation to Roberts:

(a) Base Compensation. Altimmune shall pay Roberts an initial annual base salary
of Two Hundred Thousand Dollars ($200,000) per annum (or, upon the consummation
of a Qualified IPO (as defined in Exhibit A hereto), the base salary shall be
Two Hundred Twenty Thousand Dollars ($220,000) per annum) (such salary, as
applicable, “Base Salary”), payable in substantially equal installments in
accordance with Altimmune’s normal payroll practices. Roberts’ compensation
shall be evaluated and adjusted by the Compensation Committee of the Board (the
“Committee”) on at least an annual basis, provided that in no event shall
Roberts’ Base Salary be reduced while this Agreement is in effect.

(b) Annual Bonus. In addition to the Base Salary, during each year of the
Employment Period, Roberts will be eligible for an annual cash bonus (“Annual
Bonus”) with a target award equal to thirty percent (30%) of the Base Salary.
The Annual Bonus will be subject to all of the terms and conditions of the
applicable bonus plan. The actual Annual Bonus payouts will be based on
achievement of the individual and/or company performance criteria established
for the applicable fiscal year by the Committee in its sole and absolute
discretion. Roberts must be actively employed on December 31st of the applicable
fiscal year to be eligible for an Annual Bonus payment. The Annual Bonus shall
be paid no later than the March 15th of the fiscal year immediately following
the fiscal year in which such Annual Bonus was earned.

(c) Equity Awards. Roberts will be entitled to participate in the Altimmune 2016
Omnibus Incentive Plan or such other equity based long-term incentive
compensation plan, program or arrangement generally made available to senior
executive officers of Altimmune from time to time, as determined by the
Committee in its sole and absolute discretion.

4. Benefits. During the Employment Period, Roberts shall be eligible for
participation in and shall receive all benefits under welfare benefit, savings
and retirement plans provided by Altimmune (including, but not limited to, life
insurance, disability insurance, medical insurance, dental insurance) to the
extent applicable generally to senior executives of Altimmune, and consistent
with the following specific agreements:

 

2



--------------------------------------------------------------------------------

(a) Vacation. Roberts will be entitled to twenty (20) days of paid vacation and
six (6) days of personal and sick leave each year during the Employment Period.
Roberts is permitted to carry over a maximum of twelve (12) days of personal and
sick leave per year, subject to applicable law.

(b) Health, Life, Vision and Disability Insurance. Roberts will be entitled to
participate in all health, vision and dental insurance programs provided by
Altimmune to the extent applicable generally to senior executives of Altimmune.

5. Reimbursement of Business Expenses. Altimmune shall reimburse Roberts for all
reasonable and customary out-of-pocket business expenses incurred by Roberts in
the course of his duties (to include monthly expenses to maintain cellular
telephone service), in accordance with Altimmune’s policies as in effect from
time to time. Roberts shall be required to submit to Altimmune appropriate
documentation supporting such out-of-pocket business expenses as a prerequisite
to reimbursement in accordance with such policies. Notwithstanding anything
herein to the contrary or otherwise, except to the extent any expense or
reimbursement described in this Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code and the Treasury
regulations and other guidance issued thereunder, any expense or reimbursement
described in this Agreement shall meet the following requirements: (i) the
amount of expenses eligible for reimbursement provided to Roberts during any
calendar year will not affect the amount of expenses eligible for reimbursement
to Roberts in any other calendar year; (ii) the reimbursements for expenses for
which Roberts is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred; (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit; and
(iv) the reimbursements shall be made pursuant to objectively determinable and
nondiscretionary company policies and procedures regarding such reimbursement of
expenses.

6. Termination Provisions.

(a) Termination by Altimmune for Cause or Termination by Roberts without Good
Reason. Altimmune may terminate Roberts’ employment immediately for Cause (as
defined below) and Roberts may terminate his employment at any time without Good
Reason upon providing Altimmune at least thirty (30) days advance written
notice. Upon such termination, Altimmune shall provide Roberts with the
following: (i) payment of any accrued Base Salary through and including the date
of Roberts’ termination to the extent not theretofore paid; (ii) any accrued and
unused vacation pay through and including the date of Roberts’ termination;
(iii) any unreimbursed business expenses in accordance with Section 5 hereof,
and (iv) such accrued and vested rights or benefits as may be due to Roberts
under any Altimmune sponsored employee benefits plans payable in accordance with
the terms and conditions of such plans (the payments and benefits referred to in
subclauses (i) through (iv) above shall be collectively referred to as the
“Accrued Obligations”). Except as provided in this Section 6(a), termination
pursuant to this Section 6(a) shall terminate any other rights Roberts may have
under this Agreement and shall relieve Altimmune of any other obligations it may
have under this Agreement.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, termination for Cause shall mean the termination
of Roberts’ employment by Altimmune due to: (i) a material breach by Roberts of
his fiduciary duties to Altimmune; (ii) a material breach by Roberts of this
Agreement after being given written notice of such breach and a failure to cure
within thirty (30) days of such notice; (iii) Roberts’ willful failure or
refusal to follow Altimmune’s written policies after being given written notice
of said failure or refusal and a failure to cure within thirty (30) days of such
notice; (iv) Roberts’ conviction of, or plea of guilty or nolo contendere, to a
felony; and/or (v) Roberts’ continuing and willful refusal to act as directed by
the Board or CEO (other than refusal resulting from incapacity due to physical
or mental illness), after written notice is delivered to Roberts within sixty
(60) days of such refusal which identifies said refusal and sets forth a plan of
corrective action and a failure to cure within thirty (30) days of such notice.

(b) Termination by Altimmune without Cause or Resignation by Roberts for Good
Reason. Altimmune may terminate Roberts’ employment without Cause at any time
upon prior written notice to Roberts and Roberts may terminate his employment
for Good Reason (as defined below). Upon such termination, subject to Roberts’
continued compliance with the restrictive covenants set forth in Section 7,
Altimmune shall provide Roberts with the following:

(i) continued payment of the Cash Severance Amount (as defined below) in equal
monthly installments during the applicable severance period (as determined
below) following the effective date of such termination and otherwise payable in
accordance with Altimmune’s normal payroll practices. As used herein, the “Cash
Severance Amount” shall be equal to six (6) months of Roberts’ Base Salary
existing at the time of such termination payable over the six (6) month period
following such termination, except that if such termination occurs within the
one (1) year period commencing on the occurrence of a Change in Control (as
defined below), the Cash Severance Amount shall instead be equal to the sum of
twelve (12) months of Roberts’ Base Salary (existing at the time of such
termination) plus Roberts’ target Annual Bonus for the year of termination,
payable over the twelve (12) month period following such termination;

(ii) subject to Roberts’ timely election, and the availability, of continuation
coverage under Part 6 of Title I of the Employment Retirement Income Security
Act of 1974 (as amended) and Section 4980B of the Code (“COBRA”), Altimmune will
pay monthly, on Roberts’ behalf, a portion of the cost of such coverage for the
six (6) months after the date of such termination, which payments will be equal
to the amount of the monthly premium for such coverage, less the amount that
Roberts would have been required to pay if Roberts had remained an active
employee of Altimmune (the “COBRA Assistance”); provided, however, if at any
time Altimmune determines that the COBRA Assistance would result in a violation
of the non-discrimination rules under Section 105(h)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”) or any other applicable laws, statute or
regulation of similar effect (including, but not limited to, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA Assistance,
Altimmune will instead pay Roberts fully taxable cash payments equal to, and
paid at the same time as, the COBRA Assistance would have otherwise been paid,
subject to applicable tax withholdings;

 

4



--------------------------------------------------------------------------------

(iii) any unpaid prior year’s Annual Bonus, payable by Altimmune to Roberts at
the same time annual bonuses in respect of the prior year are generally paid to
senior executives of Altimmune;

(iv) the Accrued Obligations; and

(v) if such termination occurs within the one (1) year period commencing on the
occurrence of a Change in Control, accelerated vesting of all unvested equity
awards then outstanding and held by Roberts (for the avoidance of doubt, if such
termination does not occur during such one (1) year period, then any accelerated
vesting of unvested equity awards shall be at the discretion of the Committee).

For purposes of this Agreement, resignation for Good Reason shall mean the
resignation by Roberts of his employment due to: (a) a reduction in Roberts’
Base Salary or target Annual Bonus opportunity; (b) a material diminution in
Roberts’ authority, duties or responsibilities; or (c) a relocation by Altimmune
of Roberts’ principal place of business for the performance of his duties under
this Agreement to a location that is anywhere outside of a 50-mile radius of
Gaithersburg, Maryland; provided, however, that Roberts must notify Altimmune
within ninety (90) days of the occurrence of any of the foregoing conditions
that he considers to be a “Good Reason” condition and provide Altimmune with
thirty (30) days in which to cure the condition. If Roberts fails to provide
this notice and cure period prior to his resignation, or resigns more than six
(6) months after the initial existence of the condition, his resignation will
not be deemed to be for “Good Reason.”

For purposes of this Agreement, “Change in Control” means the occurrence of
either (i) an acquisition from stockholders of Altimmune (including through
purchase, reorganization, merger, consolidation or similar transaction),
directly or indirectly, in one or more transactions by a Person (other than any
Person or group of Persons consisting solely of shareholders of Altimmune as of
the date immediately prior to the consummation of the transaction) of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities representing 50% or more of the combined voting power of the
securities of Altimmune entitled to vote generally in the election of directors
of the Board, calculated on a fully diluted basis after giving effect to such
acquisition, or (ii) the sale or other disposition, directly or indirectly, of
all or substantially all of the assets of Altimmune and its subsidiaries, taken
as a whole, to any Person (other than any Person or group of Persons consisting
solely of shareholders of Altimmune as of the date immediately prior to the
consummation of the transaction). For the avoidance of doubt, a transaction
effected primarily for the purpose of (x) an equity financing of Altimmune,
(y) the reincorporation of Altimmune in a different state, or (z) the formation
of a holding company that will be owned exclusively by Altimmune’s stockholders,
shall not be a Change in Control for purposes of this Agreement. A “Person”
means any individual, entity or group within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder, other than employee benefit plans sponsored or
maintained by Altimmune and by entities controlled by Altimmune or an
underwriter of the capital stock of Altimmune in a registered public offering.

 

5



--------------------------------------------------------------------------------

(c) Death or Disability. Roberts’ employment shall terminate automatically upon
Roberts’ death. Subject to applicable law, Altimmune may terminate Roberts’
employment due to Roberts’ Disability (as defined below). Upon any such
termination, Altimmune shall provide Roberts (or his estate as the case may be)
with the Accrued Obligations through the date of termination. The term
“Disability” shall mean Roberts becoming physically or mentally disabled such
that he is unable to perform his duties to Altimmune for a period of 90
consecutive days.

(d) Expiration of Employment Term. In the event notice of termination is
provided by Roberts in accordance with Section 2, Roberts’ employment shall
terminate upon the expiration of the Employment Period. Upon such termination,
Altimmune shall provide Roberts with the Accrued Obligations through the date of
termination and his Annual Bonus.

(e) Limits. Notwithstanding anything herein to the contrary, Altimmune’s
obligation to make any payments or benefits to Roberts upon termination of his
employment under the circumstances described in Section 6(b) (other than the
Accrued Obligations) and 6(d) (other than the Accrued Obligations) is
conditioned upon Roberts’ execution, delivery and non-revocation of a valid and
enforceable release of claims arising in connection with Roberts’ employment and
termination or resignation of employment with Altimmune and its affiliates (the
“Release”) that becomes effective not later than sixty (60) days after the date
of such termination or resignation of employment. Altimmune shall provide the
form of the Release to Roberts within seven (7) days following the date of
Roberts’ termination or resignation of employment. Subject to the foregoing and
Section 21 hereof, the Cash Severance Amount will commence to be paid to Roberts
on the sixtieth (60th) day following Roberts’ termination or resignation of
employment, and such first payment shall include payment of any amounts that
would otherwise be due prior thereto. On any termination entitling Roberts to
the payments and benefits under Section 6(b) or 6(d), Altimmune and its
affiliates shall have no further obligation to make payments under this
Agreement other than as specifically provided for in such section.

(f) Resignation from All Positions. Unless the parties otherwise agree in
writing, upon the termination or resignation of Roberts’ employment with
Altimmune for any reason, Roberts shall be deemed to have resigned, as of the
date of such termination or resignation, from and with respect to all positions
Roberts then holds as an officer, director or employee with Altimmune and any of
its affiliates.

7. Secrecy, Non-Solicitation and Non-Competition.

(a) Secrecy. During the Employment Period and thereafter, Roberts covenants and
agrees that he will not, except in performance of Roberts’ obligations to
Altimmune, or with the prior written consent of Altimmune pursuant to the
authority granted by a resolution of the Board, directly or indirectly, disclose
any secret or confidential information that he may learn or has learned by
reason of his association with Altimmune or use any such information. The term
“secret or confidential information” includes, without limitation, information
not previously disclosed to the public or to the trade by Altimmune’s management
with respect to Altimmune’s products, facilities and methods, trade secrets and
other intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, member lists, financial information
(including the revenues, costs or profits associated with any Altimmune’s
products), business plans, prospects, employee or

 

6



--------------------------------------------------------------------------------

employees, compensation, or opportunities but shall exclude any information
already in the public domain which has been disclosed to the public during the
normal course of Altimmune’s business. Notwithstanding anything herein to the
contrary, nothing in this Agreement shall be construed to prohibit Roberts from
reporting possible violations of federal or state law or regulations to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. Roberts does not
need the prior authorization of Altimmune to make any such reports or
disclosures and Roberts is not required to notify Altimmune that he made such
reports or disclosures.

(b) Non-solicitation of Clients and Customers. Roberts covenants and agrees that
during the Employment Period and for a period of six (6) months thereafter, he
will not solicit, either directly or indirectly, any customer or client of
Altimmune on behalf of any direct competitor of Altimmune for the purpose of
diverting business from Altimmune. This Agreement extends to prevent Roberts
from soliciting on behalf of Roberts or any other individual or entity that
seeks to compete with Altimmune.

(c) Non-solicitation of Employees. Roberts covenants and agrees that during the
Employment Period and for a period of six (6) months thereafter, he shall not
directly or indirectly, on his behalf or on behalf of any person or other
entity, solicit or induce, or attempt to solicit or induce, any person who is an
employee of Altimmune, to terminate his or her employment with Altimmune.

(d) Noncompetition. Roberts covenants and agrees that during the Employment
Period and for a period of six (6) months thereafter, he will not directly or
indirectly work for or engage in sales, marketing or related activities on
behalf of himself or any other person or entity that is a direct competitor of
Altimmune.

(e) Equitable Relief. Roberts acknowledges and agrees that the services
performed by him are special, unique and extraordinary in that, by reason of
Roberts’ employment, Roberts may acquire confidential information and trade
secrets concerning the operation of Altimmune, or that Roberts may have contact
with or obtain knowledge of Altimmune’s members or prospects, the use or
disclosure of which could cause Altimmune substantial loss and damages, which
could not be readily calculated and for which no remedy at law would be
adequate. Accordingly, Roberts acknowledges and agrees that Altimmune shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Roberts from engaging in activities prohibited
by this Section 7 or such other relief as may be required to specifically
enforce any of the covenants in this Section 7. Roberts acknowledges and agrees
that Altimmune shall be entitled to its attorneys’ fees and court costs should
Altimmune successfully pursue legal action to enforce its rights under this
Section 7.

(f) Return of Property. Upon termination or resignation of Roberts’ employment
with Altimmune, Roberts shall promptly supply to Altimmune all property, keys,
notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data and any other tangible product or document which has been produced by,
received by or otherwise submitted to Roberts during or prior to his employment
with Altimmune, and any copies thereof in Roberts’ (or capable of being reduced
to Roberts’) possession.

 

7



--------------------------------------------------------------------------------

(g) Survival. Any termination of Roberts’ employment, of the Employment Period
or of this Agreement (or breach of this Agreement by Altimmune or Roberts) shall
have no effect on the continuing operation of this Section 7.

8. Governing Law. This Agreement is made and entered into in the State of
Maryland, without regard to conflict of laws rules, and the laws of the State of
Maryland shall govern its validity and interpretation in the performance by the
parties of their respective duties and obligations.

9. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the matters described herein and supersedes all prior
agreements and understandings both written and oral, among the parties with
respect to the subject matter hereof (including, without limitation, the Offer
Letter), and there are no representation, warranties or commitments, other than
those in writing executed by the parties hereto.

10. Consent to Venue. Any dispute, controversy, or claim arising out of or
relating to this Agreement or the breach thereof, arising out of or relating in
any way to the employment of Roberts or termination thereof, shall be brought in
the Federal courts located in the State of Maryland; provided, however, that if
any of the aforementioned courts is found to lack subject matter jurisdiction,
then to the exclusive jurisdiction of the state courts in the State of Maryland.
By executing and delivering this Agreement, each party, for itself or himself
and in connection with its or his properties, irrevocably (a) accepts generally
and unconditionally the exclusive jurisdiction and venue of such courts;
(b) waives any defense of forum non conveniens; (c) agrees that service of all
process in any such proceeding in any such court may be made by registered or
certified mail, return receipt requested, to the applicable party at its address
provided herein; and (d) agrees that service as provided in clause (c) above is
sufficient to confer personal jurisdiction over the applicable party in any such
proceeding in any such court, and otherwise constitutes effective and binding
service in every respect.

11. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, CONTROVERSY OR CLAIM, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE PARTIES HERETO ARISING OUT OF
OR RELATING IN ANY WAY TO THE EMPLOYMENT OF ROBERTS OR TERMINATION THEREOF OR
FOR ANY COUNTERCLAIM THEREIN. THE PARTIES HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT OF COMPETENT JURISDICTION
AS PROVIDED HEREIN AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

12. Assistance in Litigation. Roberts shall make himself available, upon the
request of Altimmune, to testify or otherwise assist in litigation, arbitration,
or other disputes involving Altimmune, or any of the directors, officers,
executives, subsidiaries, or parent corporations of Altimmune, at no additional
cost during the Employment Period and at any time following the

 

8



--------------------------------------------------------------------------------

termination of Roberts’ employment for any reason; provided, however, in the
event such request is made by Altimmune after the Employment Period, Roberts
shall be reimbursed for any reasonable out-of-pocket expenses incurred with
respect thereto and shall also be paid a reasonable daily stipend based on his
Base Salary at the time of termination.

13. Notices. Any notice or communication required or permitted to be given to
the parties shall be delivered personally or sent by registered or certified
mail, postage prepaid and return receipt requested, and addressed or delivered
as follows, or to such other address as the party addressed may have substituted
by notice pursuant to this Section.

 

  (a) If to Altimmune, to:

Altimmune, Inc.

19 Firstfield Road, Suite 200

Gaithersburg, Maryland 20878

ATTN: Chief Executive Officer

 

  (b) If to Roberts, to:

The last address on file with Altimmune at the time of Notice.

14. Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by Roberts and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees. This
Agreement shall inure to the benefit of and be enforceable by Altimmune and any
of its successors and assigns. Altimmune will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Altimmune to assume expressly
and agree to satisfy all of the obligations under this Agreement in the same
manner and to the same extent that Altimmune would be required to satisfy such
obligations if no such succession had taken place. As used in this Agreement,
“Altimmune” shall mean “Altimmune” as hereinbefore defined and any successor to
its respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

15. Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by Roberts and the Chairman of the Board or their
respective successors and legal representatives.

16. Construction. This Agreement shall not be construed against any party by
reason of the drafting or preparation hereof.

17. Captions. The captions of this Agreement are inserted for convenience and
are not part of the Agreement.

18. Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any other respect, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement. This Agreement shall be construed
as if such invalid, illegal or unenforceable provision had never been part of
the Agreement and there shall be deemed substituted therefore such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by the applicable law.

 

9



--------------------------------------------------------------------------------

19. Survivorship. Upon the expiration or other termination of this Agreement or
termination of Roberts’ employment for any reason, the respective rights and
obligations of the parties hereto shall survive such expiration or other
termination to the extent necessary to carry out the intentions of the parties
under this Agreement.

20. Withholding. Altimmune may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

21. Section 409A.

(a) Although Altimmune does not guarantee the tax treatment of any payments or
benefits provided under this Agreement, it is intended that this Agreement will
comply with, or be exempt from, Code Section 409A to the extent this Agreement
(or any benefit or payment provided hereunder) is subject thereto, and this
Agreement shall be interpreted on a basis consistent with such intent.

(b) Notwithstanding any provision to the contrary in this Agreement, if Roberts
is deemed on the date of his “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with Altimmune to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any
payment or benefit that is considered non-qualified deferred compensation under
Code Section 409A payable on account of a “separation from service” that is
required to be delayed pursuant to Code Section 409A(a)(2)(B) of the Code (after
taking into account any applicable exceptions to such requirement), such payment
or benefit shall be made or provided on the date that is the earlier of (i) the
date immediately following the expiration of the six-month period measured from
the date of Roberts’ “separation from service,” and (ii) the date of Roberts’
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 21(b) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to Roberts in a lump sum and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(c) Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered deferred compensation under Code Section 409A, references to Roberts’
“termination of employment” (and corollary terms) with Altimmune shall be
construed to refer to Roberts’ “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with Altimmune.

(d) Whenever payments under this Agreement are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of Code
Section 409A. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of Altimmune.
Notwithstanding anything herein, Roberts shall be responsible for payment of any
applicable personal tax liabilities associated with the receipt of income or
benefits pursuant to this Agreement.

 

10



--------------------------------------------------------------------------------

22. Section 280G.

(a) Notwithstanding anything contained in this Agreement to the contrary, (i) to
the extent that any payment or distribution of any type to or for the benefit of
Roberts by Altimmune, any affiliate thereof, any person or entity who acquires
ownership or effective control of Altimmune or ownership of a substantial
portion of Altimmune’s assets (within the meaning of Section 280G of the Code
and the regulations thereunder), or any affiliate of such person or entity,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Payments”) constitutes “parachute payments”
(within the meaning of Section 280G of the Code), and if (ii) such aggregate
Payments would, if reduced by all federal, state and local taxes applicable
thereto, including the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), be less than the amount Roberts would receive, after all taxes,
if Roberts received aggregate Payments equal (as valued under Section 280G of
the Code) to only three times Roberts’ “base amount” (within the meaning of
Section 280G of the Code), less $1.00, then (iii) such Payments shall be reduced
(but not below zero) if and to the extent necessary so that no Payments to be
made or benefit to be provided to Roberts shall be subject to the Excise Tax;
provided, however, that, solely to the extent applicable, Altimmune shall use
its reasonable best efforts to obtain shareholder approval of the Payments
provided for in this Agreement in a manner intended to satisfy requirements of
the “shareholder approval” exception to Section 280G of the Code and the
regulations promulgated thereunder, such that payment may be made to Roberts of
such Payments without the application of an Excise Tax. If the Payments are so
reduced, Altimmune shall reduce or eliminate the Payments (x) by first reducing
or eliminating the portion of the Payments which are not payable in cash (other
than that portion of the Payments subject to clause (z) hereof), (y) then by
reducing or eliminating cash payments (other than that portion of the Payments
subject to clause (z) hereof) and (z) then by reducing or eliminating the
portion of the Payments (whether payable in cash or not payable in cash) to
which Treasury Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies,
in each case in reverse order beginning with payments or benefits which are to
be paid the farthest in time.

(b) The determination of whether the Payments shall be reduced as provided in
Section 22(a) hereof and the amount of such reduction shall be made at
Altimmune’s expense by an independent public accounting firm of national
reputation selected by Altimmune (the “Accounting Firm”). The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation, to Altimmune and Roberts within ten
(10) days after Roberts’ final day of employment. If the Accounting Firm
determines that no Excise Tax is payable by Roberts with respect to the
Payments, it shall furnish Roberts with an opinion reasonably acceptable to him
that no Excise Tax will be imposed with respect to any such payments and, absent
manifest error, such Determination shall be binding, final and conclusive upon
Altimmune and Roberts.

23. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ALTIMMUNE, INC.:       M. SCOT ROBERTS: By:   

/s/ William Enright

     

/s/ M. Scot Roberts

   Chief Executive Officer       Date:    7 Dec 2015       Date: 07 Dec 2015

 

12



--------------------------------------------------------------------------------

Exhibit A

A “Qualified IPO” shall mean an initial public offering of Altimmune’s common
stock with gross proceed to Altimmune of at least $25 million from new investors
at a valuation of at least $125 million.

 

13